              Case 1:20-cv-02776-RA Document 15 Filed 11/20/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 SHU ZHEN WANG,                                                    DATE FILED: 11-20-20

                             Plaintiff,
                                                                      20-CV-2776 (RA)
                        v.
                                                                           ORDER
 JOSE E. ORTIZ, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         As discussed at today’s conference, no later than December 23, 2020, the parties shall submit a

joint letter updating the Court as to the status of discovery, the parties’ settlement discussions, and any

plans for dispositive motions.

SO ORDERED.

Dated:      November 20, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
